337 F.2d 614
Joaquin Cantera CORDOVA, Appellant,v.UNITED STATES of America, Appellee.
No. 21401.
United States Court of Appeals Fifth Circuit.
October 19, 1964.

Joaquin Cantera Cordova, Atlanta, Ga., pro se.
Robert C. Josefsberg, Asst. U. S. Atty., William A. Meadows, Jr., U. S. Atty., Miami, Fla., for appellee.
Before RIVES and BELL, Circuit Judges and SPEARS, District Judge.
PER CURIAM.


1
Appellant, having been convicted and sentenced to serve ten (10) years imprisonment for violating Section 4744(a), Title 26, United States Code, contends in his "Motion to Correct Illegal Sentence" that his sentence was excessive, relying upon the provisions of Section 7237, Title 26, United States Code, which, before amendment, permitted a maximum sentence for first offenders of five (5) years imprisonment. It appears, however, that Section 7237 was amended prior to the time appellant committed the offenses for which he was convicted and, as amended, authorizes a maximum sentence for first offenders of ten (10) years. The judgment is, therefore, affirmed.